DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 07/22/2022.  Claims 1-7 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchimoto in view of Shoemaker (U.S. Pub. 20070286013).
Regarding claim 1, Tsuchimoto discloses a light-blocking member 1 comprising: a substantially rectangular sheet member 5; a bendable and deformable wire 7 that is attached to the sheet member 5 so as to surround an outer peripheral part of the sheet member 5; and handle members 8 that are attached to both ends of one side of the sheet member 5 and that are fixed to the wire 7 (as seen in Fig. 4, i.e. bottom-right figure on pg. 8 of the specification).
	Regarding claim 1, Tsuchimoto is discussed above, and discloses the light-blocking member, but fails to teach where the handle members 8 are each formed with a recessed part that specifies a position of a predetermined finger when a user holds the handle member, and where on a surface opposite to the surface on which the recessed part is formed in each of the handle members, a protrusion part that specifies a position of another finger when the user holds the handle member is formed.  Shoemaker teaches a sheet, having handle members with a recessed part and a protrusion part (as seen in Fig. 6 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle members of Tsuchimoto with the recessed and protrusion parts of Shoemaker, in order to allow the handle to have a conforming finger grip, as taught to be desirable by Shoemaker (see discussion in para. [0037], lines 4-5).
	Regarding claim 2, Tsuchimoto discloses the light-blocking member 1, where the handle  members 8 have two engagement members 10,11 that engage with each other while the sheet member 5 and the wire 7 are sandwiched between the two engagement members 10,11 (as seen in Fig. 4).
	Regarding claim 5, Tsuchimoto discloses the light-blocking member 1, comprising locking parts 12,13 that are provided on a first surface side of the sheet member 5 in one of the handle members 8 attached to both ends, and on a second surface side opposite to the first surface of the sheet member 5 in the other of the handle members 8, and that engage with each other.
	Regarding claim 6, Tsuchimoto discloses the light-blocking member 1, comprising a hooked protrusion part 13a provided in one of the handle members 8 attached to both ends; and a locking groove 12a that is provided in the other of the handle members 8, and is locked to the hooked protrusion part 13a by insertion of the hooked protrusion part 13a into the locking groove 12a (as seen in Fig. 5, i.e. top-left figure on pg. 9 of the specification).
	Regarding claim 7, Tsuchimoto discloses a light-blocking structure comprising: the light-blocking member 1; and a shelf part 150 that allows the light-blocking member 1 to be placed thereon (as seen in Fig. 6), where the locking part 12,13 is used as a shelf positioning part that comes into contact with one end of the shelf part 150 (at 151) to determine a position of the light-blocking member 1 on the shelf part 150.
  


    PNG
    media_image1.png
    295
    401
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive.
	With regards to the Applicant’s argument that Shoemaker fails to teach handle members having a recessed part that is opposite to a protrusion part, the Examiner submits the following.  As shown in annotated Fig. 6 above, Shoemaker teaches a handle member, having a recessed part.  The recessed part is opposite the protrusion part, as seen in the figure above.  It is therefore submitted that Shoemaker teaches the limitations, as disclosed in the new limitations of amended claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        5-Aug-22

/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632